Supreme Court of Florida
                             ____________

                            No. SC20-505
                             ____________

                                C.N.,
                              Petitioner,

                                  vs.

                               I.G.C.,
                             Respondent.

                            April 29, 2021

MUÑIZ, J.

     The issue in this certified conflict case is whether a final

judgment that modifies a preexisting parenting plan must give a

parent “concrete steps” to restore lost time-sharing and return to

the premodification status quo. We hold that there is no such

requirement.

                                   I.

                                  A.

     A “parenting plan” is statutorily defined as “a document

created to govern the relationship between the parents relating to
decisions that must be made regarding the minor child.”

§ 61.046(14), Fla. Stat. (2020). “In creating the plan, all

circumstances between the parents, including their historic

relationship, domestic violence, and other factors must be taken

into consideration.” Id.

     A court’s authority to “approve, grant, or modify a parenting

plan” is conferred by section 61.13(2)(a), Florida Statutes (2020).

Section 61.13(2)(b) sets out minimum required contents for all

parenting plans, including “time-sharing schedule arrangements

that specify the time that the minor child will spend with each

parent.”

     Chapter 61, Florida Statutes (2020), mandates that “the best

interest of the child shall be the primary consideration” in crafting a

parenting plan. § 61.13(3), Fla. Stat. Accordingly, while a court

may approve a parenting plan developed and agreed to by the

parents, the court retains the discretion not to approve such a plan

and instead to develop its own plan. § 61.046(14)(a), Fla. Stat.

     Section 61.13(3) gives a nonexhaustive set of factors that a

court must consider in discerning the child’s best interests. A

catch-all provision allows the court to consider “[a]ny other factor


                                 -2-
that is relevant to the determination of a specific parenting plan,

including the time-sharing schedule.” § 61.13(3)(t), Fla Stat.

Ultimately, the “[d]etermination of the best interests of the child

shall be made by evaluating all of the factors affecting the welfare

and interests of the particular minor child and the circumstances of

that family.” § 61.13(3), Fla. Stat.

     A court has the authority to modify a previously ordered

parenting plan. Id. But a modification is not permitted “without a

showing of a substantial, material, and unanticipated change in

circumstances and a determination that the modification is in the

best interests of the child.” Id.

                                    B.

     The parties in this case, who were never married to each other,

are the parents of a minor child born in 2012. In 2014, they

entered into a paternity agreement and parenting plan, and a court

incorporated the plan in a final judgment. 1 Under that plan, the

mother had primary residential custody and the majority of time-



     1. Section 742.031(1), Florida Statutes (2020), authorizes a
court, in conjunction with a determination of paternity, to “make a
determination of an appropriate parenting plan, including a time-
sharing schedule, in accordance with chapter 61.”

                                    -3-
sharing. The plan gave the mother approximately 57% of

overnights and the father 43%.

     In 2016 and early 2017, the mother began to accuse the father

of physically harming the child. The father disputed the mother’s

allegations, acrimony ensued, and eventually the parents took each

other to court. Relevant here, the father filed a petition to modify

the parties’ original parenting plan.

     The court went on to hold a two-day trial in August 2018.

Informed by medical and expert testimony and the results of a state

agency investigation, the court concluded that the mother’s child

abuse allegations against the father were false. The court also

concluded that the mother was suffering from mental health issues

and that “her unsupported and unfounded fears regarding the

Father and the child’s daycare caused her to act in a manner

detrimental to the minor child and rendered her unable to

effectively co-parent and support the child’s relationship with the

Father.”

     The court ultimately made the statutorily required findings

and entered a final judgment modifying the parties’ parenting plan.

Specifically, the court entered a new time-sharing schedule that


                                 -4-
gave the father two-thirds of overnights and the mother one-third.

The court also ordered the mother to begin “intensive mental health

therapy.” The court observed that “[n]o definitive time period was

projected by the experts but credible and convincing evidence

supports that successful therapy will likely take a significant time

and perhaps years.”

     The mother appealed to the Fifth District Court of Appeal. The

court of appeal took up two claims: (1) that the lower court’s

findings were insufficient to support a modification; and (2) that the

order was “legally flawed” because it “lacks any ‘concrete steps’ or

benchmarks that Mother could work toward to regain her lost

timesharing, does not specify ‘what proof’ the court would need

from Mother, and does not say when Mother may petition the court

to reestablish her timesharing rights.” C.N. v. I.G.C., 291 So. 3d

204, 207 (Fla. 5th DCA 2020). The Fifth District rejected both

claims and affirmed the lower court’s judgment. Id. at 207-08.

     Relevant here, the Fifth District held that “the trial court’s

order is not rendered legally insufficient for failing to provide Mother

with specific steps to regain timesharing.” Id. at 208. In so

holding, the district court certified conflict with other district court


                                  -5-
cases that “stand for the proposition that final judgments modifying

timesharing must include the specific steps necessary to reestablish

timesharing.” Id. at 207 (certifying conflict with Ross v. Botha, 867

So. 2d 567 (Fla. 4th DCA 2004), T.D. v. K.F., 283 So. 3d 943 (Fla.

2d DCA 2019), and Solomon v. Solomon, 251 So. 3d 244 (Fla. 3d

DCA 2018)).2

     The mother petitioned for our review, and we accepted

jurisdiction.

                                  II.

      We agree with the Fifth District that a final judgment

modifying a preexisting parenting plan is not legally deficient simply

for failing to give specific steps to restore lost timesharing. Having

said that, we note that the Fifth District went further and held that

section 61.13(3), Florida Statutes, does not authorize trial courts to




     2. After oral argument in this case, the Second District
receded from its prior decisions where that court had “held the
omission of [concrete steps] provisions from parenting orders or
judgments to be legal error.” Mallick v. Mallick, No. 2D19-1183,
2020 WL 6106287, at *6 (Fla. 2d DCA Oct. 16, 2020).

                                 -6-
include such steps in a final judgment modifying a parenting plan. 3

Our decision today does not address the correctness of this latter

holding.

                                   A.

     The mother maintains that a court commits reversible error if

its final judgment modifying timesharing does not “provide concrete

steps to allow a parent to restore her lost timesharing rights,

particularly when a parent is ordered to undergo therapy.” We

disagree.

     Our first observation is that the mother’s position finds no

support in the text of chapter 61, which, as we have explained,

governs parenting plans. It is undisputed that chapter 61 does not

expressly impose a concrete steps requirement. And we do not

agree with the mother’s argument that certain statutory provisions

fairly imply such a requirement.




      3. On this point, the Fifth District aligned itself with the First
District’s decision in Dukes v. Griffin, 230 So. 3d 155 (Fla. 1st DCA
2017). The Second District in Mallick certified conflict with the First
and Fifth Districts over whether chapter 61 authorizes (as opposed
to requires) concrete steps provisions in final judgments that modify
parenting plans. Mallick, 2020 WL 6106287, at *6.

                                 -7-
     Looking for textual support, the mother notes that chapter 61

makes the “best interests of the child” a broad and flexible concept

and that trial courts retain continuing jurisdiction to enforce

timesharing plans. Pet’r’s Br. 9. (citing §§ 61.13(5), 61.515, Fla.

Stat.). But read most generously to the mother’s position, these

provisions would at most support the argument that a trial court

has discretion to build concrete steps into a final judgment

modifying a parenting plan. The provisions do not implicitly require

the court to provide concrete steps.

     Indeed, the mother’s core argument in this case is not about

the statutory text itself, but about supposed background principles

underlying the text. The mother urges that chapter 61 must be

understood in light of the common law. And she says that “[t]he

longstanding consensus of the courts of appeal is consistent with

the statute in requiring that a modification order include concrete

steps for regaining time, at least where it mandates therapy or some

other affirmative act.” The mother suggests that the Legislature has

acquiesced in and assumed the validity of this “consensus” by

amending chapter 61 without repudiating the district courts’

common law rule.


                                 -8-
        The mother is right that the common law can, and sometimes

must, inform the proper understanding of a statutory text. See

Gonzales v. City of Belle Glade, 287 So. 2d 669, 670 (Fla. 1973)

(“This Court has consistently held that statutes should be read in

light of the common law.”). Nonetheless, we are unpersuaded by

the mother’s arguments in favor of a concrete steps requirement

here.

        The supposed common law rule invoked by the mother

appears to have originated in the decision of the Third District

Court of Appeal in Hunter v. Hunter, 540 So. 2d 235 (Fla. 3d DCA

1989). That case involved a trial court order that temporarily

terminated a parent’s visitation rights. Id. at 236. The district

court faulted the order for being unclear about when the parent

could petition for restoration of those rights and about the contours

of any therapy requirement. Id. at 238. As a remedy, the district

court remanded the order “for clarification of the conditions under

which [the parent] may regain visitation.” Id.

        In the ensuing decades, some district court decisions have

built on Hunter and used it to justify requiring “concrete steps” even

in orders that finally settled the parties’ visitation rights. See e.g.


                                  -9-
Munoz v. Munoz, 210 So. 3d 227 (Fla. 2d DCA 2017); Tzynder v.

Edelsburg, 184 So. 3d 583 (Fla. 3d DCA 2016); Witt-Bahls v. Bahls,

193 So. 3d 35 (Fla. 4th DCA 2016). But this expansion of Hunter

appears to have occurred without evident consideration of the

difference between temporary restrictions and finally ordered time-

sharing schedules, and without any analysis of the relationship

between the common law and chapter 61. As best we can tell, none

of the cases expanding Hunter reconcile a concrete steps

requirement for final modifications with the statutory text.

Moreover, this Court has never addressed, much less endorsed, the

common law rule that the mother sees in the district court case

law.

       Regardless of the merits of Hunter and regardless of the

existence of district court decisions extending that case, the

mother’s argument suffers from a fundamental defect. To the

extent a common law rule is inconsistent with the statutory text,

the statute takes precedence. Townsend v. R.J. Reynolds Tobacco

Co., 192 So. 3d 1223, 1231 (Fla. 2016) (“Under Florida law, a

statute supersedes a common law rule when it is so repugnant to



                                 - 10 -
the common law rule that the two cannot coexist.”). And we believe

that the concrete steps requirement advocated by the mother is

incompatible with the text of chapter 61.

     Requiring the court to give concrete steps would essentially

entitle a parent to be restored to the premodification status quo,

albeit after satisfying court-identified conditions. Such an

entitlement is inconsistent with section 61.13(2)(c)1., which says

that “[t]here is no presumption . . . for or against any specific time-

sharing schedule when creating or modifying the parenting plan of

the child.” It is also inconsistent with section 61.13(2)(c)2.b., which

says that the “court shall order sole parental responsibility for a

minor child to one parent, with or without time-sharing with the

other parent if it is in the best interests of the minor child.”

     And perhaps most basically, it is inconsistent with the

statute’s overarching “best interests of the child” standard itself.

Depending on the circumstances, it might not be reasonable for a

court to attempt to devise conditions that would lead to a

restoration of the premodification status quo. Yet the rule

advocated by the mother would require the court to specify a

pathway to restoration in every case.


                                 - 11 -
     In light of these aspects of chapter 61, a court does not err

simply for finally modifying a preexisting parenting plan without

giving a parent concrete steps to restore any lost time-sharing.

                                  B.

     In the decision below, the Fifth District found an additional

inconsistency between the mother’s asserted “concrete steps”

requirement and the statutory text. The court of appeal reasoned

that to give such steps would constitute an end run around section

61.13(3), Florida Statutes. Again, that provision says that a

parenting plan may not be modified unless there has been a

“substantial, material, and unanticipated change in

circumstances.” § 61.13(3), Fla. Stat. According to the Fifth

District, “[c]ourts may not circumvent that standard by setting forth

extra-statutory contingencies for modification.” C.N., 291 So. 3d at

207. The First District Court of Appeal has similarly reasoned that

modifications are governed by the statutory framework and that a

parent is not “owed a list of alternative steps, created ad hoc by the




                                - 12 -
trial court, to facilitate her quest to reestablish majority time-

sharing.” Dukes v. Griffin, 230 So. 3d 155, 157 (Fla. 1st DCA 2017).

     A great deal of the parties’ briefing addresses this aspect of the

Fifth District’s decision. The father adopts and builds on the Fifth

District’s reasoning. The mother disagrees, arguing that the First

and Fifth Districts have overlooked “the critical distinction” between

a “modification under the statute and a contingency anticipated

and built into” a parenting plan. The mother essentially maintains

that the First and Fifth Districts’ reasoning is based on a faulty

premise.

     Specifically, the mother says that a built-in contingency is not

an “unanticipated” change in circumstances (as required by the text

of section 61.13(3)) and is therefore not a “modification” at all. The

mother likens an order that anticipates time-sharing changes after

a parent’s successful completion of therapy to an order that

anticipates time-sharing changes after a child starts kindergarten

or high school. She warns that, taken to its logical conclusion, the

First and Fifth Districts’ reasoning on the modification question

risks invalidating time-sharing variations that are commonly

included in time-sharing plans.


                                 - 13 -
     Each of the parties purports to have found a precedent of this

Court that supports its position on whether to view the specification

of concrete steps as a “modification” governed by section 61.13(3),

Florida Statutes. The father points to Arthur v. Arthur, 54 So. 3d

454 (Fla. 2010). In that case, we held that a trial court had erred

by approving a parent’s request to relocate a child on a date twenty

months after the final hearing. 4 We reasoned that the court had

impermissibly employed a “prospective-based analysis” in

determining the best interests of the child. Id. at 459.

     The mother points to Wade v. Hirschman, 903 So. 2d 928 (Fla.

2005). There, interpreting a since-amended version of chapter 61,

we clarified the standard for a trial court to apply in ruling on a

petition to modify a custody order. The mother interprets our

decision in Wade as having acknowledged a court’s discretion to




     4. Petitions to relocate a child are governed by section
61.13001, Florida Statutes (2020).

                                 - 14 -
anticipate contingencies and account for them in a parenting plan

on the front end.5

     In our view, this is not the case in which to resolve the parties’

dispute about how to determine what constitutes a “modification” of

a parenting plan for purposes of chapter 61, or whether the

statutory modification process implies limits on anticipating

contingencies in a parenting plan. Were we to take up these issues

now, we would be speculating about hypothetical final judgments

and whether their hypothetical contents are permitted under

chapter 61. We think it better to address these questions in a case

involving a challenge to an actual order, where our answers to the



     5. In particular, the mother relies on the following footnote
from Wade:

     The substantial change test applies unless the judgment
     otherwise provides for the standard that should be
     applied when one party seeks a modification. See, e.g.,
     Mooney v. Mooney, 729 So.2d 1015, 1016 (Fla. 1st DCA
     1999) (parents agreed that beginning of school would
     constitute a change in circumstances which would
     require custody to be readdressed); Greene v. Suhor, 783
     So.2d 290, 290–91 (Fla. 5th DCA 2001) (custody order
     provided that either parent could seek reconsideration of
     the custody issue when the child started school without
     showing a change in circumstances).

Wade, 903 So. 2d at 932 n. 9.

                                - 15 -
questions would matter to the outcome. Here, as we have

explained, the mother’s arguments in favor of a concrete steps

requirement fail for reasons independent of the modification

question.

                                  C.

     The mother makes the fallback argument that the order

requiring her to undergo therapy is impermissibly vague, and she

asks that we vacate the final judgment on that basis. She says that

the final judgment leaves her “trapped in indefinite and intensive

therapy with no clue as to what steps she must take to get out.”

     We decline to address this claim, because it was not ruled on

in the Fifth District’s decision and because it is outside the scope of

the certified conflict. As we read the order imposing the new time-

sharing plan, the therapy requirement is not directed to restoring

the mother to the premodification status quo. Rather, the order

describes the mother’s therapy as one of several “protective

measures” designed to further the success of the parties’ new

parenting plan. And in any event, we note the father’s position—

both in his brief and at oral argument—that the mother already has



                                - 16 -
complied with the final judgment’s only firm requirement as to

therapy and that the mother’s time-sharing is not contingent on her

participating in therapy.

                                  III.

     We approve the decision of the Fifth District to the extent it is

consistent with this opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, COURIEL, and
GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
– Direct Conflict of Decisions/Certified Direct Conflict of Decisions

     Fifth District - Case No. 5D19-473

     (Orange County)

Ana María Cristina Pérez Soto, Miami, Florida, Eric C. Tung, Los
Angeles, California, and C. Kevin Marshall, Jones Day, Washington,
District of Columbia; and Alexandra Drobnick of Domestic Violence
Legal Empowerment and Appeals Project, Washington, District of
Columbia,

     for Petitioner

Wade P. Luther of The Law Office of Wade P. Luther, P.A., Orlando,
Florida,

     for Respondent


                                - 17 -